Case: 21-11215      Document: 00516462407         Page: 1    Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                September 7, 2022
                                  No. 21-11215                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Lopez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CR-155-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Johnny Lopez has moved for
   leave to withdraw and has filed briefs in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Lopez has not filed a response. We have reviewed counsel’s briefs and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11215     Document: 00516462407          Page: 2   Date Filed: 09/07/2022




                                   No. 21-11215


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2